DETAILED ACTION

This Office Action is a response to an application filed on 12/18/2020, in which claims 12-21 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 12/18/2020 and 07/19/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority

Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in this application and a copy has been placed of record in the file.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,805,608 in view of Zhang (US 2014/0253681 A1). 
Instant # 17/127537
Patent No. 10,805,608
A method of decoding a video, the method comprising:
A method for decoding a video, the method comprising:
determining a motion vector precision of a current block;
determining a motion vector precision of a current block; 
obtaining a motion vector difference value of the current block, the motion vector difference value being scaled based on the motion vector precision of the current block;
obtaining a motion vector difference value of the current block, the motion vector difference value being scaled based on the motion vector precision of the current block:
obtaining a motion vector prediction value of the current block from a motion vector predictor list;
obtaining a motion vector prediction value of the current block from a motion vector predictor list;
obtaining a motion vector of the current block using the motion vector prediction value and the scaled motion vector difference value;
obtaining a motion vector of the current block using the motion vector prediction value and the scaled motion vector difference value;
determining a reference picture of the current block based on a reference picture list; and

obtaining a prediction sample of the current block by using the motion vector and the reference picture,

wherein when it is determined that the motion vector precision of the current block is determined from a motion vector precision set including a plurality of motion vector precision candidates, the motion vector precision of the current block is determined based on index information specifying one of the plurality of motion vector precision candidates,
wherein when it is determined that the motion vector precision of the current block is determined from a motion vector precision set including a plurality of motion vector precision candidates, the motion vector precision of the current block is determined based on index information specifying one of the plurality of motion vector precision candidates,
wherein when it is determined that the motion vector precision of the current block is determined without using the motion vector precision set, the motion vector precision of the current block is determined without parsing the index information, and
wherein when it is determined that the motion vector precision of the current block is determined without using the motion vector precision set the motion vector precision of the current block is determined without parsing the index information, and
wherein determination of whether the motion vector precision set is used or not is based on a flag signaled for the current block.
wherein determination of whether the motion vector precision set is used or not is based on a flag signaled for the current block.


Patent No. 10,805,608 does not discloses “determining a reference picture of the current block based on a reference picture list; and obtaining a prediction sample of the current block by using the motion vector and the reference picture”.
(see Zhang, paragraph 33 and 61); and 
obtaining a prediction sample of the current block by using the motion vector and the reference picture (see Zhang, paragraph 12 and Fig. 5).
It would have been obvious to the person of ordinary skill in the art at the time of the invention to have “determining a reference picture of the current block based on a reference picture list; and obtaining a prediction sample of the current block by using the motion vector and the reference picture” as taught by Chen in the decoding method of the Patent No. 10,805,608 to provide a lower cache miss rate by using a fixed reference picture (see Zhang, paragraph 32).

Regarding claims 17 and 21, claims 17 and 21 are drawn to an apparatus and computer readable medium having limitations similar to the apparatus and computer readable medium claimed in claim 6 and 12 of Patent No. 10,805,608.  Therefore, apparatus and computer readable medium claims 17 and 21 correspond to apparatus and computer readable medium claims 6 and 12 of Patent No. 10,805,608 and are rejected for the same reasons of anticipation as used above.  

Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 11,146,791 in view of Zhang (US 2014/0253681 A1). 
Instant # 17/127537
Patent No. 11,146,791

A method for decoding a video, the method comprising:
determining a motion vector precision of a current block;
determining a motion vector precision of a current block; 
obtaining a motion vector difference value of the current block, the motion vector difference value being scaled based on the motion vector precision of the current block;
obtaining a motion vector difference value of the current block, the motion vector difference value being scaled based on the motion vector precision of the current block:
obtaining a motion vector prediction value of the current block from a motion vector predictor list;
obtaining a motion vector prediction value of the current block from a motion vector predictor list;
obtaining a motion vector of the current block using the motion vector prediction value and the scaled motion vector difference value;
obtaining a motion vector of the current block using the motion vector prediction value and the scaled motion vector difference value; and
determining a reference picture of the current block based on a reference picture list; and

obtaining a prediction sample of the current block by using the motion vector and the reference picture,
obtaining a prediction sample of the current block by using the motion,
wherein when it is determined that the motion vector precision of the current block is determined from a motion vector precision set including a plurality of motion vector precision candidates, the motion vector precision of the current block is determined based on index information specifying one of the plurality of motion vector precision candidates,
wherein when it is determined that the motion vector precision of the current block is determined from a motion vector precision set including a plurality of motion vector precision candidates, the motion vector precision of the current block is determined based on index information specifying one of the plurality of motion vector precision candidates,
wherein when it is determined that the motion vector precision of the current block is determined without using the motion 


wherein determination of whether the motion vector precision set is used or not is based on a flag signaled for the current block.


Patent No. 11,146,791 does not discloses “determining a reference picture of the current block based on a reference picture list; and obtaining a prediction sample of the current block by using the reference picture”.
However, Zhang from the same or similar endeavor discloses: determining a reference picture of the current block based on a reference picture list (see Zhang, paragraph 33 and 61); and 
obtaining a prediction sample of the current block by using the reference picture (see Zhang, paragraph 12 and Fig. 5).
It would have been obvious to the person of ordinary skill in the art at the time of the invention to have “determining a reference picture of the current block based on a reference picture list; and obtaining a prediction sample of the current block by using the reference picture” as taught by Chen in the decoding method of the Patent No. 11,146,791 to provide a lower cache miss rate by using a fixed reference picture (see Zhang, paragraph 32).

Regarding claims 17 and 21, claims 17 and 21 are drawn to an apparatus and computer readable medium having limitations similar to the apparatus and computer readable medium claimed in claim 17 and 21 of Patent No. 11,146,791.  Therefore, .  

Claim 12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of copending Application No. 17/127,395 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the comparison of claims shown bellow.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant # 17/127537
Copending App# 17/127/395
A method of decoding a video, the method comprising:
A method for decoding a video, the method comprising:
determining a motion vector precision of a current block;
determining a motion vector precision of a current block; 
obtaining a motion vector difference value of the current block, the motion vector difference value being scaled based on the motion vector precision of the current block;
obtaining a motion vector difference value of the current block, the motion vector difference value being scaled based on the motion vector precision of the current block:
obtaining a motion vector prediction value of the current block from a motion vector predictor list;
obtaining a motion vector prediction value of the current block from a motion vector predictor list;
obtaining a motion vector of the current block using the motion vector prediction value and the scaled motion vector difference value;
obtaining a motion vector of the current block using the motion vector prediction value and the scaled motion vector difference value; and
determining a reference picture of the current block based on a reference picture list; and

obtaining a prediction sample of the current block by using the motion vector and the reference picture,
obtaining a prediction sample of the current block by using the motion vector,

obtaining a reconstruction sample based on the prediction sample,
wherein when it is determined that the motion vector precision of the current block is determined from a motion vector precision set including a plurality of motion vector precision candidates, the motion vector precision of the current block is determined based on index information specifying one of the plurality of motion vector precision candidates,
wherein when it is determined that the motion vector precision of the current block is determined from a motion vector precision set including a plurality of motion vector precision candidates, the motion vector precision of the current block is determined based on index information specifying one of the plurality of motion vector precision candidates,
wherein when it is determined that the motion vector precision of the current block is determined without using the motion vector precision set, the motion vector precision of the current block is determined without parsing the index information, and
wherein when it is determined that the motion vector precision of the current block is determined without using the motion vector precision set, the motion vector precision of the current block is determined without parsing the index information, and
wherein determination of whether the motion vector precision set is used or not is based on a flag signaled for the current block.
wherein determination of whether the motion vector precision set is used or not is based on a flag signaled for the current block.


Copending Application No. 17/127,395 does not discloses “determining a reference picture of the current block based on a reference picture list; and obtaining a prediction sample of the current block by using the reference picture”.
(see Zhang, paragraph 33 and 61); and 
obtaining a prediction sample of the current block by using the reference picture (see Zhang, paragraph 12 and Fig. 5).
It would have been obvious to the person of ordinary skill in the art at the time of the invention to have “determining a reference picture of the current block based on a reference picture list; and obtaining a prediction sample of the current block by using the reference picture” as taught by Chen in the decoding method of the Copending Application No. 17/127,395 to provide a lower cache miss rate by using a fixed reference picture (see Zhang, paragraph 32).

Regarding claims 17 and 21, claims 17 and 21 are drawn to an apparatus and computer readable medium having limitations similar to the apparatus and computer readable medium claimed in claim 17 and 21 of Copending Application No. 17/127,395.  Therefore, apparatus and computer readable medium claims 17 and 21 correspond to apparatus and computer readable medium claims 17 and 21 Copending Application No. 17/127,395 and are rejected for the same reasons of anticipation as used above.  

Allowable Subject Matter

Claims 12-21 would be allowable upon overcoming the Double Patenting rejection shown above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Horikoshi (US 2007/0146485 A1)
Sugio (US 2012/0263235 A1)
Chien (US 2013/0022119 A1)
Chen (US 2013/0170553 A1)
Chen (US 2014/0044180 A1)
George (US 2014/0140400 A1)
George (US 2014/0177707 A1)
Chen (US 2014/0192868 A1)
Zhang (US 2014/0253681 A1)
Li (US 2014/0301466 A1)
Chen (US 2015/0010051 A1)
Pang (US 2015/0271515 A1)
Pang (US 2016/0057420 A1)
Pang (US 2016/0100189 A1)
Pang (US 2016/0337662 A1)
Chen (US 2017/0127082 A1)
Karczewicz (US 2017/0332075 A1)
Chen (US 2018/0098089 A1)
Li (US 2018/0098087 A1)
Hojati (US 2018/0146208 A1)
Jeong (US 2018/0176596 A1)
Zhang (US 9,800,857 B2)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM A NASRI whose telephone number is (571)270-7158. The examiner can normally be reached 10:00-8:00 M-T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MARYAM A NASRI/Primary Examiner, Art Unit 2483